Exhibit 10.2

FORM OF

MERCADOLIBRE, INC.

RESTRICTED STOCK AGREEMENT

THIS RESTRICTED STOCK AGREEMENT (the “Agreement”), effective as of the
                     day of                     , 200    , governs the
Restricted Stock award granted by MERCADOLIBRE, INC., a Delaware corporation
(the “Company”), to                      (the “Participant”), in accordance with
and subject to the provisions of the Company’s Amended and Restated 1999 Stock
Option and Restricted Stock Plan (the “Plan”). A copy of the Plan has been made
available to the Participant. All terms used in this Agreement that are defined
in the Plan have the same meaning given them in the Plan.

1. Grant of Awards. In accordance with the Plan, and effective as of
                    , 200     (the “Date of Grant”), the Company granted to the
Participant, subject to the terms and conditions of the Plan and this Agreement,
a Restricted Stock award of                      shares of Common Stock (the
“Stock Award”).

2. Vesting. The Participant’s interest in the shares of Common Stock covered by
the Stock Award shall be vested and nonforfeitable on                     ,
200    , if the Participant remains a member of the Board from the Date of Grant
until                     , 200    . Notwithstanding the preceding sentence, the
Participant’s interest in all of the shares of Common Stock covered by the Stock
Award shall be vested and nonforfeitable on the date of the Participant’s death
if the Participant remains a member of the Board from the Date of Grant until
the date of his death. If the Participant ceases to be a member of the Board
prior to                     , 200    , for any reason other than death, any
shares of Common Stock covered by the Stock Award shall be forfeited on the date
that the Participant ceases to be a member of the Board.

3. Transferability. Shares of Common Stock covered by the Stock Award that have
not become vested and nonforfeitable under Section 2 cannot be transferred. The
shares of Common Stock covered by the Stock Award may be transferred, subject to
the requirements of applicable securities laws, after they become vested and
nonforfeitable under Section 2.

4. Shareholder Rights. On and after the Date of Grant and prior to their
forfeiture, the Participant shall have all of the rights as a shareholder of the
Company with respect to the shares of Common Stock covered by the Stock Award,
including the right to vote the shares and to receive, free of all restrictions,
all dividends on the shares. Notwithstanding the preceding sentence, any shares
of Common Stock issued with respect to the Common Stock covered by the Stock
Award in a stock dividend, stock split, etc., shall be vested and transferable
to the extent that this Stock Award has become vested and transferable under
Section 2.

5. No Right to Continued Service. The grant of the Stock Award does not give the
Participant any right with respect to continuance of service with the Company,
nor shall it interfere in any way with the right of the Company to terminate his
service at any time.



--------------------------------------------------------------------------------

6. Custody of Certificate. The certificate evidencing the Common Stock covered
by the Stock Award (and any shares issued with respect to those shares) shall be
held by, or on behalf of, the Company until the shares have become vested and
transferable under Section 2.

7. Grant of Stock Power. The Participant hereby appoints the Company’s Chief
Executive Officer, or his or her successor, as the true and lawful attorney of
the Participant, to endorse and execute for and in the name and stead of the
Participant any certificates evidencing the shares of Common Stock covered by
the Stock Award (and any shares issued with respect to those shares) that are
forfeited under Section 2.

 

8. Governing Law. This Agreement shall be governed by the laws of the State of
Delaware.

9. Conflicts. In the event of any conflict between the provisions of the Plan as
in effect on the Date of Grant and this Agreement, the provisions of the Plan
shall govern. All references herein to the Plan shall mean the Plan as in effect
on the Date of Grant.

10. Participant Bound by Plan. The Participant hereby acknowledges that a copy
of the Plan has been made available to him and agrees to be bound by all the
terms and provisions of the Plan.

11. Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon the Participant and his or her successors
in interest and the successors of the Company.

IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
effective as of the date set forth above.

 

MERCADOLIBRE, INC. By:  

 

Name:   Marcos Galperín Title:   President and Chief Executive Officer